Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
The effective filing date of this application is September 19, 2018. This application is a CON of 16/134,971 (09/19/2018 PAT 10796990). This Office Action is in response to the Restriction/Election response filed January 10, 2022. This action is a NON-FINAL REJECTION.
Election/Restrictions
Applicant’s election of Invention I, a semiconductor structure and a package structure, in the reply filed on January 10, 2022 is acknowledged.  Applicant indicates Claims 1 – 17 as drawn to the elected invention. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)). 
Claims 18 – 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1, 3 are rejected on the ground of nonstatutory double patenting as being unpatentable over respective claims 5, 6 of U.S. Patent No. 10,796,990. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 5 of US Patent No. 10,796,990 includes all of the limitations of instant claim 1; and because claim 6 of US Patent No. 10,796,990 includes all of the limitations of instant claim 3. As such, claims 5, 6 of US Patent No. 10,796,990 would therefore anticipate or render obvious the respective instant claims 1, 3.
Claims 10, 11, 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over respective claims 10, 11, 12 of U.S. Patent No. 10,796,990. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 10, 11, 12 of US Patent No. 10,796,990 include all of the limitations of the respective instant Claims 10, 11, 12 and would therefore anticipate or render obvious the respective instant claims.


Conclusion 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. EDELSTEIN et al. (US 9,716,088) teaches 3D-bonded semiconductor structures with an embedded capacitor. LIN (US 8,860,229) teaches hybrid-bonding of a first and second semiconductor wafer with through-substrate vias (TSV) extending from a bottom surface of the second semiconductor wafer to a top surface of the first semiconductor wafer.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKI B. BOOKER whose telephone number is (571)270-1565.  The examiner can normally be reached on Monday - Friday 8am - 5pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN B. GAUTHIER can be reached on 571-270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 
/Vicki B. Booker/Examiner, Art Unit 2813                                                                                                                                                                                                        
/SHAHED AHMED/Primary Examiner, Art Unit 2813